Citation Nr: 1147473	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

In December 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In March 2010 and May 2011, the Board remanded the Veteran's claim for additional development.

In March 2010 and May 2011 decisions, the Board referred to the RO claims for service connection for anemia, ischemic heart disease, and diabetes mellitus, which were raised by the record but not developed for appellate review.  A review of the record reveals that, to date, no action has been taken on those claims.  Therefore, they are once again referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for an eye disability.

The Veteran contends that his bilateral eye disability is related to active service, including being due to herbicide exposure therein.  Alternatively, the Veteran contends that his bilateral eye disability is secondary to diabetes mellitus.  

Available private medical records and VA medical records, including VA examinations dated in May 2010 and July 2011, show that the Veteran currently suffers from legal blindness due to proliferative diabetic retinopathy.  In September 2011, the Veteran submitted medical opinions dated in May 2011 and June 2011 in support of a nexus between his diabetes mellitus and associated complications, and herbicide exposure in service.  Additionally, the Veteran submitted a copy of a January 1970 service personnel record indicating assignment with the 1st Battalion, 32nd Infantry Aid Station.  Thereafter, in an October 2011 informal hearing presentation, the Veteran's service representative asserted that service connection for diabetic retinopathy should be granted on a presumptive basis due to herbicide exposure because the 1st Battalion, 32nd Infantry Unit has been verified as a unit that was stationed along the Korean demilitarized zone where herbicides are known to have been applied.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  

Diabetic retinopathy is not a condition for which service connection may be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).  In order to establish service connection for retinopathy as secondary to diabetes, the Veteran must first establish entitlement to service connection for diabetes.  38 C.F.R. § 3.310 (2011).  A review of the record shows that a claim for service connection for diabetes mellitus was previously denied by the Board in a March 2010 decision.  However, the Board interprets the May 2011 and June 2011 medical opinions submitted by the Veteran to the RO, and the October 2011 argument by the Veteran's service representative, as an application to reopen a claim for service connection for diabetes mellitus.

As an application to reopen a claim for service connection for diabetes mellitus has been raised by the record, but has not been developed for appellate review, the Board does not currently have jurisdiction over that claim.  Nevertheless, a reopening of a claim for service connection for diabetes mellitus, and a grant of that claim, would clearly have bearing on the adjudication of the Veteran's claim for service connection for an eye disability, which has been medically attributed to his diabetes mellitus.  Hart v. Mansfield, 21 Vet. App. 505 (2009).  The appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, consideration of the Veteran's claim for service connection for an eye disability must be deferred until the RO adjudicates his application to reopen a claim for service connection for diabetes mellitus.

Also, since the issuance of the August 2011 supplemental statement of the case, the Veteran has submitted additional evidence in support of his claim, including a service personnel record, VA medical opinions dated in May 2011 and June 2011, and VA medical records dated from March 2011 to July 2011 pertaining to his bilateral eye disability.  That newly submitted evidence has not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37 , 20.1304 (2011).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the newly submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claim should be reviewed with consideration of all evidence received since the last RO adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's application to reopen a claim for service connection for diabetes mellitus, to include as due to exposure to herbicides.  Notify the Veteran of the decision and his appellate rights. 

2.  Then, readjudicate the Veteran's claim for service connection for an eye disability, with consideration of all evidence received since the most recent supplemental statement of the case.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

